Citation Nr: 0001698	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder with dysthymia and anxiety, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for weak feet, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for pleurisy, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for ischemic heart 
disease.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for traumatic arthritis 
of the knees, hips, spine, and hands.

7.  Entitlement to service connection for cataracts and 
Fuch's corneal dystrophy.

8.  Entitlement to service connection for residuals of frozen 
feet.

9.  Entitlement to service connection for peripheral 
neuropathy.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

12.  Entitlement to benefits for a helpless child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  The veteran was a prisoner of war of the 
Germans during World War II.

This appeal arises before the Board of Veterans' Appeals 
(Board) from August 1997, September 1997, and December 1997 
rating decisions of the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the issues on appeal.




REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the veteran, in his VA Form 9, Appeal to 
Board of Veterans' Appeals, stated that he desired a hearing 
at the RO with the Hearing Officer.  Therefore, the Board 
feels that the veteran should be provided that hearing prior 
to adjudication of the veteran's claim.

The Board makes no decision regarding whether any of the 
claims at hand is well grounded as the veteran's entitlement 
to a personal hearing is a preliminary matter and testimony 
presented at that hearing may have some bearing upon whether 
or not the veteran's claims are well grounded.

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
personal hearing before the RO Hearing 
Officer.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


